Citation Nr: 0638984	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-11 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1960 to July 1964.  He had additional unverified 
military reserve service from approximately 1979 to 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2004, the 
veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The case was remanded for 
additional development in September 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's arthritis of the right hip was neither 
incurred in nor aggravated by active service; the present 
disability is not shown to have been otherwise incurred as a 
result of an injury during active or inactive duty for 
training.

3.  The veteran's bilateral leg disorders were neither 
incurred in nor aggravated by active service; the present 
disability is not shown to have been otherwise incurred as a 
result of an injury during active or inactive duty for 
training.

4.  The veteran's arthritis of the lumbar spine was neither 
incurred in nor aggravated by active service; the present 
disability is not shown to have been otherwise incurred as a 
result of an injury during active or inactive duty for 
training.


CONCLUSIONS OF LAW

1.  Arthritis of the right hip was not incurred in or 
aggravated by service, nor may incurrence of degenerative 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  A bilateral leg disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  Arthritis of the lumbar spine was not incurred in or 
aggravated by service, nor may incurrence of degenerative 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in March 2002 and April 2005.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  VA law provides 
that active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2006); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2006).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General 
Counsel has held that it was the intention of Congress when 
it defined active service in 38 U.S.C.A. § 101(24) to exclude 
inactive duty training during which a member was disabled or 
died due to nontraumatic incurrence or aggravation of a 
disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).  

Service connection can be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  
Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, the veteran's service and military reserve 
service medical records are negative for complaint, 
diagnosis, or treatment for any back, hip, or leg disorders.  
A July 1964 separation examination revealed a normal clinical 
evaluation of the spine and lower extremities.  In a November 
1995 report the veteran denied any medical history of 
arthritis or bone or joint deformity.  A November 1995 
examination revealed a normal clinical evaluation of the 
spine and lower extremities.  In March 1994 and May 1996 
dental questionnaires associated with the veteran's reserve 
duty, he denied arthritis or painful joints.

On VA examination in April 1996 the veteran reported right 
hip pain that existed for over a year without injury.  The 
examiner noted there were no functional defects to the 
musculoskeletal system.  X-rays revealed mild to moderate 
osteoarthritis to the right hip.  

In statements and personal hearing testimony in support of 
his claims the veteran asserted his hip, back, and leg pain 
were due to the running and training required to remain in 
reserve service.  He denied any specific injury during active 
or reserve service and reported he was not treated for 
arthritis until after he retired.  

In correspondence dated in February 1999 the veteran's 
private physician noted there was documented X-ray evidence 
of osteoarthritis with degenerative changes in the lumbar 
spine, the hips, the ankles, and the feet.  It was noted that 
the veteran reported that his military reserve duties during 
the periods from 1973 to 1996 involved activities he believed 
had contributed to the arthritis in his back and legs.  The 
physician stated that it was impossible to know exactly what 
had contributed most to the development and progression of 
arthritis, but that his duties "could certainly have 
contributed" to it.  X-ray examination reports dated in 
August 1995 and December 1996 noted degenerative changes to 
the lumbar spine and the right hip.  Private hospital records 
show the veteran underwent right total hip arthroplasty in 
June 2004.  

Based upon the evidence of record, the Board finds the 
veteran's present arthritis to the lumbar spine, legs, and 
right hip were neither incurred in nor aggravated by active 
service or any ACDUTRA, as there is no medical evidence or 
diagnosis of those disorders in the available service medical 
records.  There is no evidence of any back, hip, or lower 
extremity injuries during active service and; regarding a 
presumption of incurrence, there is no evidence of arthritis 
or degenerative changes for many years after his discharge 
from active service.  The Board also finds that the present 
disabilities are not shown to have been otherwise incurred as 
a result of an injury during active or inactive duty for 
training.  In fact, the veteran does not claim he sustained 
any specific injury during his military reserve service 
rather he contends he developed arthritis over the years as a 
result of exercise and training.  

The Board notes the veteran's private physician stated his 
reserve duties could have contributed to the development or 
progression of arthritis, but provided no indication of any 
specific incident of trauma or injury during a period of 
active or inactive duty for training.  Although it may be 
plausible that the veteran incurred a more rapid development 
of arthritis as a result of his off duty training in order to 
meet reserve service physical standards, VA law only allows 
compensation for such disease processes incurred or 
aggravated during active service or within one year 
thereafter.  The Board finds arthritis is the type of disease 
process that is excludable from service connection 
consideration for periods of inactive duty for training.  The 
private physician's opinion is also considered to be too 
equivocal to be of any probative value.  Therefore, 
entitlement to service connection for the present lumbar 
spine, bilateral leg, and right hip disorders is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.


ORDER

Entitlement to service connection for arthritis of the right 
hip is denied.

Entitlement to service connection for a bilateral leg 
disorder is denied.

Entitlement to service connection for arthritis of the lumbar 
spine is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


